                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MESA UNDERWRITERS SPECIALTY                     Case No. 18-cv-03592-HSG
                                           INSURANCE COMPANY,
                                   8                                                       ORDER DENYING MOTION FOR
                                                             Plaintiff,                    PARTIAL SUMMARY JUDGMENT
                                   9
                                                     v.                                    Re: Dkt. No. 26
                                  10
                                           FIRST MERCURY INSURANCE
                                  11       COMPANY,
                                  12                         Defendant.
Northern District of California
 United States District Court




                                  13

                                  14            Pending before the Court is Plaintiff Mesa Underwriters Specialty Insurance Company

                                  15   (“Mesa”)’s motion for partial summary judgment against Defendant First Mercury Insurance

                                  16   Company (“First Mercury”), briefing for which is complete. Dkt. Nos. 26 (“Mot.”), 29 (“Opp.”),

                                  17   30 (“Reply”). After carefully considering the parties’ arguments, the Court DENIES Plaintiff’s

                                  18   motion.1

                                  19       I.   BACKGROUND
                                  20            A.        Borrego Action
                                  21            On September 30, 2014, Borrego Solar Systems, Inc. (“Borrego”), filed a complaint

                                  22   against Campbell Certified, Inc. (“Campbell”), Reno Contracting, Inc. (“Reno”), and others

                                  23   employed by Borrego to help construct seven solar carports (“Subject Projects”). Dkt. No. 27

                                  24   (“Young Decl.”) Ex. 1 (“Borrego Compl.”). Construction of the Subject Projects was completed

                                  25   by 2012. Mot. at 1; Opp. at 1. Borrego’s complaint alleged that:

                                  26
                                  27   1
                                        Mercury raises various evidentiary objections. See Opp. at 22–24. The Court does not
                                  28   separately consider these, however, because the Court does not here consider for its truth any
                                       evidence to which First Mercury objects.
                                                      During recent wind events, certain aspects of the Subject Projects
                                   1                  failed to perform as intended and expected, resulting in property
                                                      damage. Investigation of the cause of these failures revealed that the
                                   2                  structures were deficiently designed and constructed in that, among
                                                      other things, they failed to meet applicable building codes, failed to
                                   3                  comply with contractual requirements, were not fit for their intended
                                                      purpose and were not designed and constructed according to proper
                                   4                  practices, the applicable standard of care or in a workmanlike manner.
                                   5
                                       Borrego Compl. ¶ 43. Mesa alleges the wind events referenced in the complaint took place in
                                   6
                                       2014, well after the completion of construction. See Mot. at 1.
                                   7
                                              B.    The Insurance Policies and This Action
                                   8
                                              Mesa issued general liability insurance policies covering Campbell and Reno (collectively
                                   9
                                       “the common insureds”) between November 12, 2010 and November 12, 2012. Young Decl. Exs.
                                  10
                                       9–10. The common insureds then had two general liability insurance policies from First Mercury,
                                  11
                                       which collectively covered the period between November 12, 2012 and March 12, 2015, the
                                  12
Northern District of California




                                       second of which provided property damage coverage at the time when the alleged wind events
 United States District Court




                                  13
                                       took place. Id. Ex. 13, Ex. 14 (“Mercury Policy”).
                                  14
                                              The Borrego complaint was ultimately tendered to both Mesa and First Mercury. Mesa
                                  15
                                       defended Campbell and Reno in the Borrego action subject to a reservation of rights, and claims to
                                  16
                                       have incurred over $1 million in fees and costs related to that defense. Young Decl. ¶ 11, Exs. 11–
                                  17
                                       12. And in or around August 2018, Borrego reached a settlement with Campbell and Reno, which
                                  18
                                       was funded by Mesa. Id. ¶ 24. First Mercury, on the other hand, denied coverage on several
                                  19
                                       occasions, citing—among other reasons—a “Continuous or Progressive Injury and Damage
                                  20
                                       Exclusion” in the Mercury Policy. Id. Ex. 18 (July 2015 denial citing Mercury Policy at
                                  21
                                       MUSIC003257), Ex. 20 (February 2018 denial citing same), Ex. 23 (June 2018 denial citing same
                                  22
                                       and other exclusions). This exclusion provides:
                                  23
                                                      This insurance does not apply to:
                                  24
                                                      1. Any damages arising out of or related to “bodily injury” or
                                  25                     “property damage” whether such “bodily injury” or “property
                                                         damage” is known or unknown,
                                  26
                                                             (a) which first occurred in whole or in part prior to the
                                  27                             inception date of this policy (or the retroactive date of this
                                                                 policy, if any; whichever is earlier); or
                                  28
                                                                                          2
                                                              (b) which are, or are alleged to be, in the process of occurring
                                   1                              as of the inception date of the policy (or the retroactive
                                                                  date of this policy, if any; whichever is earlier) even if the
                                   2                              “bodily injury,” or “property damage” continues during
                                                                  this policy period; or
                                   3
                                                              (c) which were caused, or are alleged to have been caused,
                                   4                              by the same condition(s) or defective construction which
                                                                  first existed prior to the inception date of this policy.
                                   5
                                                                                         ...
                                   6
                                                      We shall have no duty to defend any insured against any loss, claim,
                                   7                  “suit,” or other proceeding alleging damages arising out of or related
                                                      to “bodily injury” or “property damage” to which this endorsement
                                   8                  applies.
                                   9   Mercury Policy at MUSIC003257 (emphasis added).

                                  10          On June 15, 2018, Mesa filed this action against First Mercury, seeking a declaratory

                                  11   judgment that First Mercury has a duty to defend and indemnify the common insureds, as well as

                                  12   contribution reimbursing Mesa for its expenses related to the Borrego action. Dkt. No. 1 ¶¶ 15–
Northern District of California
 United States District Court




                                  13   19; see also Dkt. No. 15 ¶¶ 24–28 (operative complaint seeking the same).

                                  14    II.   LEGAL STANDARD
                                  15          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  16   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  17   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  18   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is evidence in the

                                  19   record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id. The

                                  20   Court views the inferences reasonably drawn from the materials in the record in the light most

                                  21   favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

                                  22   574, 587–88 (1986), and “may not weigh the evidence or make credibility determinations,”

                                  23   Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other grounds by Shakur v.

                                  24   Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008).

                                  25          The moving party bears both the ultimate burden of persuasion and the initial burden of

                                  26   producing those portions of the pleadings, discovery, and affidavits that show the absence of a

                                  27   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the

                                  28   moving party will not bear the burden of proof on an issue at trial, it “must either produce
                                                                                          3
                                   1   evidence negating an essential element of the nonmoving party's claim or defense or show that the

                                   2   nonmoving party does not have enough evidence of an essential element to carry its ultimate

                                   3   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

                                   4   (9th Cir. 2000). Where the moving party will bear the burden of proof on an issue at trial, it must

                                   5   also show that no reasonable trier of fact could not find in its favor. Celotex Corp., 477 U.S. at

                                   6   325. In either case, the movant “may not require the nonmoving party to produce evidence

                                   7   supporting its claim or defense simply by saying that the nonmoving party has no such evidence.”

                                   8   Nissan Fire & Marine Ins. Co., 210 F.3d at 1105. “If a moving party fails to carry its initial

                                   9   burden of production, the nonmoving party has no obligation to produce anything, even if the

                                  10   nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.

                                  11             “If, however, a moving party carries its burden of production, the nonmoving party must

                                  12   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party
Northern District of California
 United States District Court




                                  13   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                  14   Matsushita Elec. Indus. Co., 475 U.S. at 586. A nonmoving party must also “identify with

                                  15   reasonable particularity the evidence that precludes summary judgment.” Keenan v. Allan, 91

                                  16   F.3d 1275, 1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its

                                  17   claim or defense, courts enter summary judgment in favor of the movant. Celotex Corp., 477 U.S.

                                  18   at 323.

                                  19   III.      DISCUSSION
                                  20             The only dispute before the Court concerns whether First Mercury had a duty to defend the

                                  21   common insureds against claims asserted in the Borrego action. And the dispositive issue is

                                  22   whether the Continuous or Progressive Injury and Damage Exclusion justifies First Mercury’s

                                  23   denial of coverage.

                                  24             A.   Duty to Defend
                                  25             “An insurer has a very broad duty to defend its insured under California law.” Anthem

                                  26   Elecs., Inc. v. Pac. Emp’rs Ins. Co., 302 F.3d 1049, 1054 (9th Cir. 2002). As the Supreme Court

                                  27   of California has explained, “the insured is entitled to a defense if the underlying complaint alleges

                                  28   the insured’s liability for damages potentially covered under the policy, or if the complaint might
                                                                                         4
                                   1   be amended to give rise to a liability that would be covered under the policy.” Montrose Chem.

                                   2   Corp. v. Superior Court, 861 P.2d 1153, 1160 (Cal. 1993). “Even if it is ultimately determined no

                                   3   coverage existed, the insurer refusing to defend is liable for defense costs if there was any

                                   4   potential of coverage under the policy during pendency of the action.” Md. Cas. Co. v. Nat’l Am.

                                   5   Ins. Co., 56 Cal. Rptr. 2d 498, 501 (Ct. App. 1996) (internal brackets omitted).

                                   6          To determine whether the insurer owes a duty to defend, courts first “compare the

                                   7   allegations of the complaint—and facts extrinsic to the complaint—with the policy terms to see if

                                   8   they reveal a possibility that the claim may be covered by the policy.” Pension Tr. Fund for

                                   9   Operating Eng’rs v. Fed. Ins. Co., 307 F.3d 944, 949 (9th Cir. 2002) (internal quotation marks and

                                  10   brackets omitted). “[U]nder California law, the insurer’s duty is not measured by the technical

                                  11   legal cause of action pleaded in the underlying third party complaint, but rather by the potential

                                  12   for liability under the policy’s coverage as revealed by the facts alleged in the complaint or
Northern District of California
 United States District Court




                                  13   otherwise known to the insurer.” Hudson Ins. Co. v. Colony Ins. Co., 624 F.3d 1264, 1267 (9th

                                  14   Cir. 2010) (internal quotation marks omitted). “It only matters whether the facts alleged or

                                  15   otherwise known by the insurer suggest potential liability or whether they do not.” Id. at 1269.

                                  16   “Any doubt as to whether these facts trigger a duty to defend is resolved in favor of the insured.”

                                  17   Pension Tr. Fund, 307 F.3d at 949. Further, “[i]f any of the claims in the underlying complaint

                                  18   are covered, the insurer has a duty to defend the entire action.” Manzarek v. St. Paul Fire &

                                  19   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  20          The insurer bears a heavy burden to show that it does not have a duty to defend. While the

                                  21   “insured need only show that the underlying claim may fall within policy coverage[,] the insurer

                                  22   must prove it cannot.” Montrose Chem. Corp., 861 P.2d at 1161. To this point, “California courts

                                  23   have repeatedly found that remote facts buried within causes of action that may potentially give

                                  24   rise to coverage are sufficient to invoke the defense duty.” Pension Tr. Fund, 307 F.3d at 951.

                                  25   “Once the insured makes a showing of potential coverage, the insurer may be relieved of its duty

                                  26   only when the facts alleged in the underlying suit can by no conceivable theory raise a single issue

                                  27   that could bring it within the policy coverage.” Id. at 949 (internal quotation marks and brackets

                                  28   omitted). An insurer’s duty to defend can generally be resolved at the summary judgment stage.
                                                                                         5
                                   1   Butler v. Clarendon Am. Ins. Co., 494 F. Supp. 2d 1112, 1122 (N.D. Cal. 2007) (citing

                                   2   Transamerica Ins. Co. v. Superior Court, 35 Cal. Rptr. 2d 259, 263 (Ct. App. 1994)).

                                   3          B.    Analysis
                                   4          Whether First Mercury had a duty to defend the common insured turns on Section 1(c) of

                                   5   the Continuous or Progressive Injury and Damage Exclusion. That section explains that the

                                   6   Mercury Policy does not apply to “[a]ny damages arising out of or related to . . . ‘property

                                   7   damage’ . . . which [was] caused, or [is] alleged to have been caused, by the same condition(s) or

                                   8   defective construction which first existed prior to the inception date of this policy.” Mercury

                                   9   Policy at MUSIC003257 (emphasis added).

                                  10          Mesa contends that, because at least some of the damages alleged in the Borrego complaint

                                  11   are traceable to “wind events” that could have first occurred during the Mercury Policy period, the

                                  12   exclusion does not preclude First Mercury’s duty to defend. Mot. at 12–13. Mesa further
Northern District of California
 United States District Court




                                  13   contends that, even if all damages alleged in the Borrego action were caused by pre-policy factors,

                                  14   Section 1(c) cannot be enforced because it is both ambiguous and fatally inconspicuous. Id. at 13–

                                  15   20. The Court addresses each argument in turn.

                                  16               i.   Timing of Damages
                                  17          Mesa’s contention that damage caused by wind events referenced in the Borrego complaint

                                  18   that allegedly occurred during the Mercury Policy period is not subject to the progressive-damage

                                  19   exclusion ignores the plain language of both Section 1(c) and the Borrego complaint. Section 1(c)

                                  20   excludes damages “which were caused, or are alleged to have been caused, by the same

                                  21   condition(s) or defective construction which first existed prior to the inception date of this policy.”

                                  22   Mercury Policy at MUSIC003257. Mesa does not dispute that all purportedly defective

                                  23   construction was completed before the Mercury Policy period. See Dkt. No. 29-3 Ex. A (Mesa’s

                                  24   Responses to First Mercury’s Requests for Admissions), at 2–5. And although the Borrego

                                  25   complaint sought coverage for damages arising from wind events that allegedly occurred during

                                  26   the Mercury Policy period, those damages were unambiguously alleged to have been caused by

                                  27   the pre-policy defective construction. See Borrego Compl. ¶¶ 43–46. For purposes of Section

                                  28   1(c), then, the dates of the wind events that triggered discovery of the alleged pre-policy defective
                                                                                          6
                                   1   construction are irrelevant to First Mercury’s duty to defend.

                                   2               ii.     Ambiguity
                                   3            Any ambiguity in the Mercury Policy “is resolved by interpreting the ambiguous

                                   4   provisions in the sense the promisor (i.e., the insurer) believed the promisee understood them at

                                   5   the time of formation.” AIU Ins. Co. v. Superior Court, 799 P.3d 1253, 1264 (Cal. 1990) (citing

                                   6   Cal. Civ. Code § 1649). “If application of this rule does not eliminate the ambiguity, ambiguous

                                   7   language is construed against the party who caused the uncertainty to exist.” Id.

                                   8            Mesa contends that Section 1(c) is ambiguous for two reasons, neither of which the Court

                                   9   finds persuasive. First, Mesa alleges that the second “which” in Section 1(c) could refer either to

                                  10   “Any damages arising out of” or to “defective construction.” Mot. at 17. Second, Mesa contends

                                  11   the heading “Continuous or Progressive Injury and Damages Exclusion” implies that the scope of

                                  12   each section should be limited to the traditional scope of a progressive-damages exclusion. Id. at
Northern District of California
 United States District Court




                                  13   10–20.

                                  14            To start, Mesa’s attempt to create ambiguity concerning the second “which” in Section 1(c)

                                  15   is not persuasive. Section 1(c) reads: “which were caused, or are alleged to have been caused, by

                                  16   the same condition(s) or defective construction which first existed prior to the inception date of

                                  17   this policy.” Mercury Policy at MUSIC003257 (emphasis added). Mesa’s proffered alternative

                                  18   interpretation—that the “which” relates to “Any damages arising out of”—renders Section 1(c)

                                  19   indecipherable. That interpretation requires that both the phrase “which were caused, or alleged to

                                  20   have been caused, by the same condition(s) or defective construction” and the phrase “which first

                                  21   existed prior to the inception date of this policy” modify “damages.” Such an interpretation would

                                  22   read, in effect:

                                  23                      1. Any damages arising out of or related to “bodily injury” or
                                                             “property damage” whether such “'bodily injury” or “property
                                  24                         damage” is known or unknown . . .
                                  25                            (c) which were caused, or are alleged to have been caused, by
                                                                    the same condition(s) or defective construction [and which
                                  26                                damages] first existed prior to the inception date of this
                                                                    policy.
                                  27

                                  28   Under such a reading, the phrase “the same condition(s) or defective construction” becomes
                                                                                          7
                                   1   unclear, as the reader is left to guess what “condition(s)” are “the same” as those presented in

                                   2   Section 1(c).

                                   3          “The natural and grammatical use of a relative pronoun is to put it in close relation with

                                   4   its antecedent, its purpose being to connect the antecedent with a descriptive phrase.” Carondelet

                                   5   Canal & Navigation Co. v. Louisiana, 233 U.S. 362, 382 (1914). Mesa’s proffered alternative

                                   6   interpretation disregards this basic rule, and finds no support in the language or grammar of the

                                   7   policy. The Court thus finds Mesa’s proposed confusion does not render Section 1(c) ambiguous.

                                   8   See Palmer v. Truck Ins. Exch., 988 P.2d 568, 574 (Cal. 1999) (“The mere fact that a word or

                                   9   phrase in a policy may have multiple meanings does not create an ambiguity.”).

                                  10          Mesa next contends that the heading “Continuous or Progressive Injury and Damages

                                  11   Exclusion” clearly applies to Sections 1(a) and 1(b), but does not encompass the Section 1(c)

                                  12   exception. Mot. at 13–14. Although Section 1(c) may not, on its face, deal with damages that
Northern District of California
 United States District Court




                                  13   Mesa considers traditionally “progressive” or “continuous,” Mesa cites no binding precedent for

                                  14   the principle that an otherwise unambiguous clause may be rendered ambiguous solely by the

                                  15   heading under which it appears. Further, other than the clearly unreasonable interpretation of

                                  16   Section 1(c) discussed above, there is no reading that would align the provision with Mesa’s

                                  17   interpretation of the heading. But “[a] contract or a provision of a contract is ambiguous if it is

                                  18   reasonably susceptible of more than one construction or interpretation.” Castaneda v. Dura-Vent

                                  19   Corp., 648 F.2d 612, 619 (9th Cir. 1981) (emphasis added). Yet only one interpretation of Section

                                  20   1(c) makes sense. And as Mesa recognizes in its reply, “when a contract has no ambiguity[,] an

                                  21   otherwise contradictory heading should not be understood to create any.” Ga.-Pac. v. Officemax

                                  22   Inc., No. 12-cv-02797-WHO, 2013 WL 5273007, at *9 (N.D. Cal. Sept. 18, 2013); Reply at 8.

                                  23   Because Mesa has not otherwise identified an ambiguity in Section 1(c), the Court finds none

                                  24   created by the heading “Continuous or Progressive Injury and Damages Exclusion.”

                                  25             iii.   Conspicuousness
                                  26          “[T]o be enforceable, any provision that takes away or limits coverage reasonably expected

                                  27   by an insured must be conspicuous, plain and clear.” Haynes v. Farmers Ins. Exch., 89 P.3d 387,

                                  28   385 (Cal. 2004) (internal quotation marks omitted). “A coverage limitation is conspicuous when it
                                                                                         8
                                   1   is positioned and printed in a manner that will attract the reader’s attention. A limitation is plain

                                   2   and clear when, from the perspective of an average layperson, it is communicated in clear and

                                   3   unmistakable language.” Boghos v. Certain Underwriters at Lloyd’s of London, 115 P.3d 68, 74

                                   4   (Cal. 2005) (internal citations omitted). “When the facts are undisputed . . . the interpretation of a

                                   5   contract, including . . . whether an exclusion or limitation is sufficiently conspicuous, plain, and

                                   6   clear, is a question of law.” Hervey v. Mercury Cas. Co., 110 Cal. Rptr. 3d 890, 896 (Ct. App.

                                   7   2010).

                                   8            Mesa contends that Section 1(c), because it is set under the heading “Continuous or

                                   9   Progressive Injury and Damages Exclusion,” is “misleading and buried” such that it is not

                                  10   sufficiently conspicuous. And to this end, Mesa primarily relies on Haynes’s proposition that

                                  11   limiting language is not conspicuous where “[t]here is nothing in the heading to alert a reader that

                                  12   it limits . . . coverage, nor anything in the section to attract a reader's attention to the limiting
Northern District of California
 United States District Court




                                  13   language.” Haynes, 89 P.3d at 386; see Mot. at 19–20.

                                  14            Contrary to Mesa’s contention, the Court finds nothing inherently inconspicuous about

                                  15   Section 1(c). As First Mercury notes, the size and intensity of its printing is the same as the rest of

                                  16   the policy. Opp. at 17–18. More important, the Court is unpersuaded by Mesa’s argument that

                                  17   Section 1(c) is so unlike what Mesa characterizes as traditional continuous and progressive

                                  18   damages that its inclusion under the “Continuous or Progressive Injury and Damages Exclusion”

                                  19   heading renders it inconspicuous. As Mesa describes it, such exclusions grew from a series of

                                  20   California court decisions that grappled with difficult facts involving alleged damages “subject to

                                  21   extended latency periods.” Mot. at 11. The same could be said of the types of damages subject to

                                  22   Section 1(c), as evidenced by the Borrego action. Section 1(c) carves out coverage when pre-

                                  23   policy, latent construction defects do not manifest and cause damages until later.

                                  24            The Court thus finds nothing inconspicuous about Section 1(c)’s placement.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                            9
                                   1   IV.    CONCLUSION

                                   2          The Court finds that First Mercury had no duty to defend the common insureds for

                                   3   damages alleged in the Borrego complaint because of Section 1(c)’s unambiguous and

                                   4   conspicuous language. The Court thus DENIES Plaintiff’s motion for partial summary judgment.

                                   5          The Court SETS a further case management conference for August 20, 2019 at 2:00 p.m.,

                                   6   in Courtroom 2, 4th Floor, 1301 Clay Street, Oakland, CA.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 8/16/2019

                                   9                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
